DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 10 is appreciated.  The office has removed the 112 rejection of this claim.  A subsequent objection to allowance for its currently being written as depended upon rejected claims is presented herein. 
Applicant’s amendment and arguments with regards to the previous 112 rejections have been considered and are in combination persuasive.  Examiner thanks Applicant for the timely corrections. 
Applicant's arguments filed December 28, 2020 with regards to the 103 rejections have been fully considered but they are not persuasive. With regards to the Applicant’s interpretation of the Figures 7a-7c of Rodde et al. the office respectfully disagrees.  The office notes in particular in Figures 7a and 7C, there is a clear shift of the leading edge region that air separates about, dotted lines and solid line blades during the transition.  The office notes in so far as leading edge has been described and claimed, each section shows a leading edge segment that has shifted upwards from the solid line to the dotted line, and in particular that the leading edge has migrated upwards.  
Referring to Applicant’s own amended Figures provided for Figures 7A and 7C in particular, the office notes: 

    PNG
    media_image1.png
    315
    474
    media_image1.png
    Greyscale

Annotated Applicant Arguments Figure 7A

    PNG
    media_image2.png
    647
    639
    media_image2.png
    Greyscale

Annotated Applicant Arguments Figure 7C
The office also directs Applicant again to the cited pertinent prior art of the previous action and in particular Nakadate et al. noting, even if the Applicant was attempting to argue a future amended, narrowed interpretation of the claim language of leading edge to a point of inflection rather than the forward leading curved region where air separates between suction and pressure sides, it is known that moving the leading edge inflection point is not an inventive feature as it has been taught that when varying blades, leading edge camber droop, such as in Figure 9D, and Col. 1, ll. 14-20, is a known method of adjusting blade designs. 
The office notes separately ,that even assuming arguendo all of Applicants arguments with regards to the combination of M1 and R1 in claim 1 were accepted, Applicant’s argument t as to claim 9 being allowable would not be accepted, as claim 9, would at best be a structure made by the method of claim 1, and a mere product by process rejection would be appropriate the final structure would merely be a blade having a known leading edge and trialing edge and subsequent curvature between, that could be made by several methods that did not include claim 1 but have the same shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8-9, 11, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,748,958 to McVeigh et al. (M1) in view of US 4,773,825 to Rodde et al. (R1).

In Re Claim 1:
M1 teaches:
	A method for improving a blade, the blade extending in a longitudinal direction(X) spanwise from a first end to a second end and in a transverse direction (Y) from a leading edge to a trailing edge, the bale having successive cross=sections, each cross=section being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side half-airfoil and a pressure side half-airfoil, the two half-airfoils each comprising a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment of each half-airfoil being formed by a portion of an initial leading edge circle, wherein the method comprises: [The above features are generically assigned references to known airfoil configurations, which are present in M1, as evidenced by example for Figures 1 and 2A-2D for extending blades made of multiple sections, and Figure 3A and 3B to show a cross-section.]
	A first step of modifying at least one half-airfoil of each airfoil; [Figure 8 shows a modified blade, formed as an adjustment over a known blade(402).] 
	A third step of fabricating the blade with the modified airfoils; [The invention being drawn to both a method of making and a structure made by it, per the disclosure, includes fabricating the new blade.]
	The first step having the following substeps:
		increasing the radius of the initial leading edge circle of the two half-airfoils so as to form a new leading edge circle(52) of the at least one half-airfoil having a portion that constitutes a new leading edge segment of the at least one half-airfoil, the new leading edge circle being tangential to the initial leading edge circle of the at least one half-airfoil at the leading edge; and 
		Defining a new intermediate segment(406) of the at least two half airfoils and connecting the new leading edge circle of the at two half airfoils to the terminal segment(50,46) of the two half-airfoils in order to increase a negative stall angle of attack of the blade; [In so far as this claim is 
	The second step, wherein, a new intermediate segment(406) for each of the two half airfoils connecting the new leading edge segment of both of the half-airfoils to the terminal segments of both of the half-airfoils. [Figure 8 shows the new front of the blade connecting to the new terminal end.]

M1 does not explicitly disclose:
	Moving the leading edge of each airfoil of the blade through a distance d perpendicularly to a straight line segment connecting the leading edge to the trailing edge, connecting the leading edge change from the pressure to suction side, and moving the airfoil leading edge to this offset.

R1 teaches:
	It is known when forming an adjusted leading edge to move the pressure and suctions sides, and the respective leading edge upwards as compared to the original blade. [Figure 7a shows the conventional blade in dotted line that has had its leading edge radius expanded and shifted.  Figures 7b 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of M1, to include adjusting the leading edge offset in the manner shown in R1 when performing the iterations and adjustments of M1, for the purpose of taking into account improved efficiency and lift/drag during other operational/cruise states.  This would yield the limitation of claim 1.

In Re Claims 2, 4, 6, 8-9 and 11:
M1 as modified in claim 1 teaches:
	(Claim 2) during the first step, both of the two half airfoils of each airfoil are modified. [M1, Figure 8 and R1 Figures 7a-7c show both halves are modified.
	(Claim 4) the new intermediate segment begins on the new leading edge segment at a first distance from the leading edge, which first distance is a minimum transverse distance lying in the range of 0.5% to 5% of a chord of the airfoil and connects with the terminal segment at a second distance from the leading edge, which second distance is a transverse distance equal to at most 25% of the chord, the chord being equal to the distance between the leading edge and the trailing edge of the airfoil. [Referring to Figure 8 of M1, per the claim language the intermediate segment is an arbitrarily designated segment whose starting point may be designated on the leading edge and the ending point maybe designated at a rear portion towards the trailing edge.  As such the office may select a point between 0.5% and 5% of the leading edge chord region as the transition from intermediate segment and leading edge.  Similarly the office may designate a portion of the intermediate segment to transition to 
	(Claim 6) the intermediate segment does not have any point of inflection. [Figure 8 of M1, shows two parabolic curves on either side of the leading edge(52) which do not inflect, as the office may determine where the leading edge and intermediate segment transition, and similarly the terminal segment transition point.]
	(Claim 8) the thickness as the maximum of the airfoil between suction and pressure side does not change for each airfoil. [Figure 8 of M1 shows the expansion of 402) to the new blade(404) continues to meet at the widest point for both blades at the midpoint on sides(46, 48). Figure 7c of R1 shows axial slid expanded areas narrow such that the thickest region is still the point of connection between the convention and new blades.]
	(Claim 9) An improved blade for an aircraft, the blade extending in a longitudinal direction X spanwsise from a first end to a second end, and along a transverse direction Y from a leading edge to a trialing edge, comprising successive cross-sections being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side and pressure side half airfoil, each of the two half airfoils comprising respectively a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment being formed by a portion of an initial leading edge circle for each half airfoil, the blade being made using the airfoils modified by the method according to claim 1. [M1, Figures 1 and 8 shows a blade is manufactured and having the generic cross-section shape and coordinate plane as disclosed. The Abstract discloses this for an aircraft.]
	(Claim 11) claim 9, the rotor including at least two blades according to claim 9. [M1, Figure 1 shows three blades.]

In Re Claim 13:

	A method for improving a blade, the blade extending in a longitudinal direction(X) spanwise from a first end to a second end and in a transverse direction (Y) from a leading edge to a trailing edge, the bale having successive cross=sections, each cross=section being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side half-airfoil and a pressure side half-airfoil, the two half-airfoils each comprising a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment of each half-airfoil being formed by a portion of an initial leading edge circle, wherein the method comprises: [The above features are generically assigned references to known airfoil configurations, which are present in M1, as evidenced by example for Figures 1 and 2A-2D for extending blades made of multiple sections, and Figure 3A and 3B to show a cross-section.]
	A first step of modifying at least one half-airfoil of each airfoil; [Figure 8 shows a modified blade, formed as an adjustment over a known blade(402).] 
	A third step of fabricating the blade with the modified airfoils; [The invention being drawn to both a method of making and a structure made by it, per the disclosure, includes fabricating the new blade.]
	The first step having the following substeps:
		increasing the radius of the initial leading edge circle of the two half-airfoils so as to form a new leading edge circle(52) of the at least one half-airfoil having a portion that constitutes a new leading edge segment of the at least one half-airfoil, the new leading edge circle being tangential to the initial leading edge circle of the at least one half-airfoil at the leading edge; and 
		Defining a new intermediate segment(406) of the at least two half airfoils and connecting the new leading edge circle of the at two half airfoils to the terminal segment(50,46) of the two half-airfoils in order to increase a negative stall angle of attack of the blade; [the office notes, M1 discloses in Figure 8, an expansion of the radius from an old leading edge formed by intermediate 
	The second step, wherein, a new intermediate segment(406) for each of the two half airfoils connecting the new leading edge segment of both of the half-airfoils to the terminal segments of both of the half-airfoils. [Figure 8 shows the new front of the blade connecting to the new terminal end.]

M1 does not explicitly disclose:
	Moving the leading edge of each airfoil of the blade through a distance d perpendicularly to a straight line segment connecting the leading edge to the trailing edge, such that the leading edge segment is moved, and connecting the leading edge change from the pressure to suction side, and moving the airfoil leading edge to this offset.

R1 teaches:
	It is known when forming an adjusted leading edge to move the pressure and suctions sides, and the respective leading edge upwards as compared to the original blade. [Figure 7a shows the conventional blade in dotted line that has had its leading edge radius expanded and shifted.  Figures 7b 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of M1, to include adjusting the leading edge offset in the manner shown in R1 when performing the iterations and adjustments of M1, for the purpose of taking into account improved efficiency and lift/drag during other operational/cruise states.  This would yield the limitation of claim 13.

In Re Claims 14, 16, 18, and 20:
M1 as modified in claim 1 teaches:
	(Claim 14) during the first step, both of the two half airfoils of each airfoil are modified. [M1, Figure 8 and R1 Figures 7a-7c show both halves are modified.
	(Claim 16) the new intermediate segment begins on the new leading edge segment at a first distance from the leading edge, which first distance is a minimum transverse distance lying in the range of 0.5% to 5% of a chord of the airfoil and connects with the terminal segment at a second distance from the leading edge, which second distance is a transverse distance equal to at most 25% of the chord, the chord being equal to the distance between the leading edge and the trailing edge of the airfoil. [Referring to Figure 8 of M1, per the claim language the intermediate segment is an arbitrarily designated segment whose starting point may be designated on the leading edge and the ending point maybe designated at a rear portion towards the trailing edge.  As such the office may select a point between 0.5% and 5% of the leading edge chord region as the transition from intermediate segment and leading edge.  Similarly the office may designate a portion of the intermediate segment to transition to 
	(Claim 18) the intermediate segment does not have any point of inflection. [Figure 8 of M1, shows two parabolic curves on either side of the leading edge(52) which do not inflect, as the office may determine where the leading edge and intermediate segment transition, and similarly the terminal segment transition point.]
	(Claim 20) the thickness as the maximum distance between the suction side and pressure side half airfoil, is unchanged. [Figure 8 of M1 shows the expansion of 402) to the new blade(404) continues to meet at the widest point for both blades at the midpoint on sides(46, 48). Figure 7c of R1 shows axial slid expanded areas narrow such that the thickest region is still the point of connection between the convention and new blades.]
	
Claims 3, 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 and R1 as applied to claims 1 and 13 respectively above, and further in view of an engineering design.

In Re Claim 3:
M1 as modified in claim 1 teaches:
	Increasing the radius of the leading edge suction and pressure sides. 

M1 as modified is silent as to:
	The percentage of expansion of the range of expansion of the pressure side being 115% to 220% and the range of expansion of the suction side being 110% to 140%.



M1 further teaches:
	The new blade has roughly equally sized pressure and suction radii. [M1, Figure 8]  Further that the changing radius of the leading edge is adjustable(radius), and the relative radii of the sides are adjustable(camber) to optimize the blade performance. [Per Col. 7, line 51 - Col. 8, line 29.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of M1, to select from a range of sizes when increasing the camber and radii to find desirable lift performance, using the method of M1 to identify desirable radii increased ranges of size such as those taught by Applicant.  This would yield the feature of Applicant as disclosed in claim 3.  

In Re Claim 5:
M1 as modified in claim 1 teaches:
	Increasing the radius of the leading edge suction and pressure sides and offsetting the leading edge perpendicularly per the R1 modification. 

M1 as modified is silent as to:
	The percentage of offset of the leading edge perpendicular to the chord.

M1 further teaches:


R1 teaches: 
	The adjusting of the leading edge perpendicular offset can be optimized to improve performance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of M1, to optimize the increase perpendicular offset as M1 and R1 in combination disclose an iterative process of applying the adjustment to leading edge geometry to improve blade performance.  As the identification of an optimizable offset is known in the art one by the combination this would yield identifying a range of offset as disclosed in claim 5.

In Re Claim 15:
M1 as modified in claim 13 teaches:
	Increasing the radius of the leading edge suction and pressure sides. 

M1 as modified is silent as to:
	The percentage of expansion of the range of expansion of the pressure side being 115% to 220% and the range of expansion of the suction side being 110% to 140%.

The instant Application discloses no inventive advantage for the claimed percentage ranges, save that the leading edge pressure side should be less than or equal to the leading edge suction camber 

M1 further teaches:
	The new blade has roughly equally sized pressure and suction radii. [M1, Figure 8]  Further that the changing radius of the leading edge is adjustable(radius), and the relative radii of the sides are adjustable(camber) to optimize the blade performance. [Per Col. 7, line 51 - Col. 8, line 29.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of M1, to select from a range of sizes when increasing the camber and radii to find desirable lift performance, using the method of M1 to identify desirable radii increased ranges of size such as those taught by Applicant.  This would yield the feature of Applicant as disclosed in claim 15.  

In Re Claim 17:
M1 as modified in claim 13 teaches:
	Increasing the radius of the leading edge suction and pressure sides and offsetting the leading edge perpendicularly per the R1 modification. 

M1 as modified is silent as to:
	The percentage of offset of the leading edge perpendicular to the chord.

M1 further teaches:


R1 teaches: 
	The adjusting of the leading edge perpendicular offset can be optimized to improve performance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of M1, to optimize the increase perpendicular offset as M1 and R1 in combination disclose an iterative process of applying the adjustment to leading edge geometry to improve blade performance.  As the identification of an optimizable offset is known in the art one by the combination this would yield identifying a range of offset as disclosed in claim 17.


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 and R1 as applied to claims 1 and 13 respectively above, and further in view of US 4,652,213 to Thibert et al. (T1).

In Re Claim 7:
M1 as modified in claim 1 teaches:
	The at least one half airfoil of each airfoil includes an intermediate segment.

M1 is silent as to:
	The degree of polynomial of curvature of said intermediate segment.

M1 further teaches:
	An airfoil whose intermediate segment has no inflection point.  [See rejection of claim 6 above.]

The instant Application discloses no inventive advantage for the claimed third degree polynomial curvature over the fact that third degree polynomial curvatures avoid inflection points. [Page 15, ¶50 per the original filing.]

T1 teaches:
	One method of reducing/adjusting camber of a propeller, can be forming it in three curved sections(I, II, and III) each being formed as three degree polynomials. [Col. 8, ll. 9-26.]  This is formed by a paring of mean line and thickness law to result in improved mechanical strength of the blade with the desired lift.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of M1 which disclose no inflection point, to utilize third polynomial curvature of the blade portions such as taught by T1, to use the mean and thickness in conjunction to result in an enhanced strength for the desired lift of the profiles.  This would yield the limitation of claim 7.

In Re Claim 9:
M1 as modified in claim 13 teaches:
	The at least one half airfoil of each airfoil includes an intermediate segment.

M1 is silent as to:


M1 further teaches:
	An airfoil whose intermediate segment has no inflection point.  [See rejection of claim 6 above.]

The instant Application discloses no inventive advantage for the claimed third degree polynomial curvature over the fact that third degree polynomial curvatures avoid inflection points. [Page 15, ¶50 per the original filing.]

T1 teaches:
	One method of reducing/adjusting camber of a propeller, can be forming it in three curved sections(I, II, and III) each being formed as three degree polynomials. [Col. 8, ll. 9-26.]  This is formed by a paring of mean line and thickness law to result in improved mechanical strength of the blade with the desired lift.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of M1 which disclose no inflection point, to utilize third polynomial curvature of the blade portions such as taught by T1, to use the mean and thickness in conjunction to result in an enhanced strength for the desired lift of the profiles.  This would yield the limitation of claim 19.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 and R1 as applied to claim 1 above, and further in view of US 2,523,186 to Bennet (B1).

In Re Claim 12:

	A rotary wing aircraft including a fuselage, at least one main rotor.

M1 as modified is silent as to:
	The rotors with blades being two advancement propellers being a rotor according to claim 11

B1 teaches:
	It is known in the art to provide advancement propellers c. [Figure 1.]  These propellers can be used to provide low-pitch operation translational flight in the forward direction while providing the advantages of hovering/slow landing-takeoff.  [Col. 1, ll. 0-35.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of M1 to utilize a fuselage and two advanced propellers as taught by B1, for the purpose of improving translational flight of the helicopter, while applying the advantageous method of propeller improvement as taught by M1 and R1 as applied to claim 1 to the propeller blades of the advancement.  This would yield the limitation of claim 12.

Claims 1, 2, 4, 6, 8-9, and 11-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of M1, R1, and US 4,925,131 to Eickmann (E1)

In Re Claim 1:
B1 teaches:
	A generic helicopter having two advancement propellers c, for forward propulsion, and a main rotor propeller b and fuselage.


	The adjustment method of claim 1.

M1 teaches:
	A method for improving a blade, the blade extending in a longitudinal direction(X) spanwise from a first end to a second end and in a transverse direction (Y) from a leading edge to a trailing edge, the bale having successive cross=sections, each cross=section being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side half-airfoil and a pressure side half-airfoil, the two half-airfoils each comprising a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment of each half-airfoil being formed by a portion of an initial leading edge circle, wherein the method comprises: [The above features are generically assigned references to known airfoil configurations, which are present in M1, as evidenced by example for Figures 1 and 2A-2D for extending blades made of multiple sections, and Figure 3A and 3B to show a cross-section.]
	A first step of modifying at least one half-airfoil of each airfoil; [Figure 8 shows a modified blade, formed as an adjustment over a known blade(402).] 
	A third step of fabricating the blade with the modified airfoils; [The invention being drawn to both a method of making and a structure made by it, per the disclosure, includes fabricating the new blade.]
	The first step having the following substeps:
		increasing the radius of the initial leading edge circle of the two half-airfoils so as to form a new leading edge circle(52) of the at least one half-airfoil having a portion that constitutes a new leading edge segment of the at least one half-airfoil, the new leading edge circle being tangential to the initial leading edge circle of the at least one half-airfoil at the leading edge; and 

	The second step, wherein, a new intermediate segment(406) for each of the two half airfoils connecting the new leading edge segment of both of the half-airfoils to the terminal segments of both of the half-airfoils. [Figure 8 shows the new front of the blade connecting to the new terminal end.]

The method of modification of M1 does not explicitly disclose:
	Moving the leading edge of each airfoil of the blade through a distance d perpendicularly to a straight line segment connecting the leading edge to the trailing edge, connecting the leading edge change from the pressure to suction side, and moving the airfoil leading edge to this offset. Further this method does not explicitly disclose the entire modification method is drawn to increase a negative stall angle of attack of the blade in so far as this element is indefinite in the claim.

R1 teaches:
	It is known when forming an adjusted leading edge to move the pressure and suctions sides, and the respective leading edge upwards as compared to the original blade. [Figure 7a shows the conventional blade in dotted line that has had its leading edge radius expanded and shifted.  Figures 7b and 7c show the conventional blade pressure and suction edges shifted in an up/down direction to result in a change of leading edge position. Col. 6, ll. 44-63.]  This improves the lift/drag in the region adjacent the leading edge and the trailing edge, to improve lift coefficients during takeoff and climbing while reducing drag.  [Col. 2, ll. 6-43.]

E1 teaches:
	It is known when dealing with helicopters including blades which can orient forward for propulsion, that those propellers angled for forward flight, have a limited forward speed, because at higher forwards speed the angle of attack of the propellers becomes negative relative to air. [Col. 60, ll. 24-35.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the forward propellers of B1, using method of M1 which teaches adjusting the leading edge radius and camber in an iterative process to improve propeller performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the M1 adjustment method an axial offset in the manner shown in R1 when performing the iterations and adjustments of M1, for the purpose of taking into account improved efficiency and lift/drag during other operational/cruise states.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of M1, to include as an iterative design goal improving the blade response to 

In Re Claims 2, 4, 6, 8-9 and 11-12:
B1 as modified in claim 1 teaches:
	(Claim 2) during the first step, both of the two half airfoils of each airfoil are modified. [M1, Figure 8 and R1 Figures 7a-7c show both halves are modified.
	(Claim 4) the new intermediate segment begins on the new leading edge segment at a first distance from the leading edge, which first distance is a minimum transverse distance lying in the range of 0.5% to 5% of a chord of the airfoil and connects with the terminal segment at a second distance from the leading edge, which second distance is a transverse distance equal to at most 25% of the chord, the chord being equal to the distance between the leading edge and the trailing edge of the airfoil. [Referring to Figure 8 of M1, per the claim language the intermediate segment is an arbitrarily designated segment whose starting point may be designated on the leading edge and the ending point maybe designated at a rear portion towards the trailing edge.  As such the office may select a point between 0.5% and 5% of the leading edge chord region as the transition from intermediate segment and leading edge.  Similarly the office may designate a portion of the intermediate segment to transition to the terminating segment.  Applicant should introduce language further narrowing the selection method of the intermediate segment to guide the office into a narrower reading.]
	(Claim 6) the intermediate segment does not have any point of inflection. [Figure 8 of M1, shows two parabolic curves on either side of the leading edge(52) which do not inflect, as the office may 
	(Claim 8) the thickness as the maximum of the airfoil between suction and pressure side does not change for each airfoil. [Figure 8 of M1 shows the expansion of 402) to the new blade(404) continues to meet at the widest point for both blades at the midpoint on sides(46, 48). Figure 7c of R1 shows axial slid expanded areas narrow such that the thickest region is still the point of connection between the convention and new blades.]
	(Claim 9) An improved blade for an aircraft, the blade extending in a longitudinal direction X spanwsise from a first end to a second end, and along a transverse direction Y from a leading edge to a trialing edge, comprising successive cross-sections being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side and pressure side half airfoil, each of the two half airfoils comprising respectively a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment being formed by a portion of an initial leading edge circle for each half airfoil, the blade being made using the airfoils modified by the method according to claim 1. [M1, Figures 1 and 8 shows a blade is manufactured and having the generic cross-section shape and coordinate plane as disclosed. The Abstract discloses this for an aircraft.]
	(Claim 11) claim 9, the rotor including at least two blades according to claim 9. [M1, Figure 1 shows three blades.]
	(Claim 12) claim 11, the aircraft includes a fuselage, a main rotor(B1, B) and at least two advancement propellers(B1, c) the advancement propellers being modified according to claim 11. [B1, Figure 2.]

In Re Claim 13:
B1 teaches:


B1 does not teach:
	The adjustment method of claim 1.

M1 teaches:
	A method for improving a blade, the blade extending in a longitudinal direction(X) spanwise from a first end to a second end and in a transverse direction (Y) from a leading edge to a trailing edge, the bale having successive cross=sections, each cross=section being defined by an airfoil, each airfoil being defined by two half-airfoils including a suction side half-airfoil and a pressure side half-airfoil, the two half-airfoils each comprising a leading edge segment, an intermediate segment, and a terminal segment, the leading edge segment of each half-airfoil being formed by a portion of an initial leading edge circle, wherein the method comprises: [The above features are generically assigned references to known airfoil configurations, which are present in M1, as evidenced by example for Figures 1 and 2A-2D for extending blades made of multiple sections, and Figure 3A and 3B to show a cross-section.]
	A first step of modifying at least one half-airfoil of each airfoil; [Figure 8 shows a modified blade, formed as an adjustment over a known blade(402).] 
	A third step of fabricating the blade with the modified airfoils; [The invention being drawn to both a method of making and a structure made by it, per the disclosure, includes fabricating the new blade.]
	The first step having the following substeps:
		increasing the radius of the initial leading edge circle of the two half-airfoils so as to form a new leading edge circle(52) of the at least one half-airfoil having a portion that constitutes a new 
		Defining a new intermediate segment(406) of the at least two half airfoils and connecting the new leading edge circle of the at two half airfoils to the terminal segment(50,46) of the two half-airfoils in order to increase a negative stall angle of attack of the blade; [the office notes, M1 discloses in Figure 8, an expansion of the radius from an old leading edge formed by intermediate section(402) to a new larger radius leading edge(52) formed by new sections(406), Figure 8. Per Col. 7, line 55 - Col. 8, line 19, the step of adjusting the blade to a new form can include, adjusting camber and bluntness(radius) of the leading edge. Further explicitly adjusting the thickness or leading edge radius of the blade or combinations of this and camber. Further that this feature can include an iterative design process to provide an optimized configuration.  Explicitly adjusting of the curvature can result in increased bluntness by increasing the radius.  In so far as Applicant has tied the feature of designing the radius to increase in order to increase a negative stall angle of the attack of the blade, M1, Col. 7, ll. 5-50, discloses that in this step the radius is increased, and to improve with the vortex generators, the behavior of the boundary layer during a retrofit to increase lift, lower drag, and increase the attachment of the boundary layer.)
	The second step, wherein, a new intermediate segment(406) for each of the two half airfoils connecting the new leading edge segment of both of the half-airfoils to the terminal segments of both of the half-airfoils. [Figure 8 shows the new front of the blade connecting to the new terminal end.]

The method of modification of M1 does not explicitly disclose:
	Moving the leading edge of each airfoil of the blade through a distance d perpendicularly to a straight line segment connecting the leading edge to the trailing edge, connecting the leading edge change from the pressure to suction side, and moving the airfoil leading edge to this offset. Further this 

R1 teaches:
	It is known when forming an adjusted leading edge to move the pressure and suctions sides, and the respective leading edge upwards as compared to the original blade. [Figure 7a shows the conventional blade in dotted line that has had its leading edge radius expanded and shifted.  Figures 7b and 7c show the conventional blade pressure and suction edges shifted in an up/down direction to result in a change of leading edge position. Col. 6, ll. 44-63.]  This improves the lift/drag in the region adjacent the leading edge and the trailing edge, to improve lift coefficients during takeoff and climbing while reducing drag.  [Col. 2, ll. 6-43.]

E1 teaches:
	It is known when dealing with helicopters including blades which can orient forward for propulsion, that those propellers angled for forward flight, have a limited forward speed, because at higher forwards speed the angle of attack of the propellers becomes negative relative to air. [Col. 60, ll. 24-35.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the forward propellers of B1, using method of M1 which teaches adjusting the leading edge radius and camber in an iterative process to improve propeller performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the M1 adjustment method an axial offset in the manner shown in R1 when performing the iterations and adjustments of M1, for the purpose of taking into account improved efficiency and lift/drag during other operational/cruise states.  It would have been 

In Re Claims 14, 16, 18, and 20:
B1 as modified in claim 1 teaches:
	(Claim 14) during the first step, both of the two half airfoils of each airfoil are modified. [M1, Figure 8 and R1 Figures 7a-7c show both halves are modified.
	(Claim 16) the new intermediate segment begins on the new leading edge segment at a first distance from the leading edge, which first distance is a minimum transverse distance lying in the range of 0.5% to 5% of a chord of the airfoil and connects with the terminal segment at a second distance from the leading edge, which second distance is a transverse distance equal to at most 25% of the chord, the chord being equal to the distance between the leading edge and the trailing edge of the airfoil. [Referring to Figure 8 of M1, per the claim language the intermediate segment is an arbitrarily designated segment whose starting point may be designated on the leading edge and the ending point maybe designated at a rear portion towards the trailing edge.  As such the office may select a point between 0.5% and 5% of the leading edge chord region as the transition from intermediate segment and leading edge.  Similarly the office may designate a portion of the intermediate segment to transition to the terminating segment.  Applicant should introduce language further narrowing the selection method of the intermediate segment to guide the office into a narrower reading.]

	(Claim 20) the thickness as the maximum distance between the suction side and pressure side half airfoil, is unchanged. [Figure 8 of M1 shows the expansion of 402) to the new blade(404) continues to meet at the widest point for both blades at the midpoint on sides(46, 48). Figure 7c of R1 shows axial slid expanded areas narrow such that the thickest region is still the point of connection between the convention and new blades.]
	
Claims 3, 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, M1, R1, and E1 as applied to claims 1 and 13 respectively above, and further in view of an engineering design.

In Re Claim 3:
B1 as modified in claim 1 teaches:
	Increasing the radius of the leading edge suction and pressure sides. 

B1 as modified is silent as to:
	The percentage of expansion of the range of expansion of the pressure side being 115% to 220% and the range of expansion of the suction side being 110% to 140%.

The instant Application discloses no inventive advantage for the claimed percentage ranges, save that the leading edge pressure side should be less than or equal to the leading edge suction camber 

M1 further teaches:
	The new blade has roughly equally sized pressure and suction radii. [M1, Figure 8]  Further that the changing radius of the leading edge is adjustable(radius), and the relative radii of the sides are adjustable(camber) to optimize the blade performance. [Per Col. 7, line 51 - Col. 8, line 29.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to select from a range of sizes when increasing the camber and radii to find desirable lift performance, using the method of M1 to identify desirable radii increased ranges of size such as those taught by Applicant.  This would yield the feature of Applicant as disclosed in claim 3.  

In Re Claim 5:
B1 as modified in claim 1 teaches:
	Increasing the radius of the leading edge suction and pressure sides and offsetting the leading edge perpendicularly per the R1 modification. 

B1 as modified is silent as to:
	The percentage of offset of the leading edge perpendicular to the chord.

M1 further teaches:


R1 teaches: 
	The adjusting of the leading edge perpendicular offset can be optimized to improve performance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to optimize the increase perpendicular offset as M1 and R1 in combination disclose an iterative process of applying the adjustment to leading edge geometry to improve blade performance.  As the identification of an optimizable offset is known in the art one by the combination this would yield identifying a range of offset as disclosed in claim 5.

In Re Claim 15:
B1 as modified in claim 13 teaches:
	Increasing the radius of the leading edge suction and pressure sides. 

B1 as modified is silent as to:
	The percentage of expansion of the range of expansion of the pressure side being 115% to 220% and the range of expansion of the suction side being 110% to 140%.

The instant Application discloses no inventive advantage for the claimed percentage ranges, save that the leading edge pressure side should be less than or equal to the leading edge suction camber 

M1 further teaches:
	The new blade has roughly equally sized pressure and suction radii. [M1, Figure 8]  Further that the changing radius of the leading edge is adjustable(radius), and the relative radii of the sides are adjustable(camber) to optimize the blade performance. [Per Col. 7, line 51 - Col. 8, line 29.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to select from a range of sizes when increasing the camber and radii to find desirable lift performance, using the method of M1 to identify desirable radii increased ranges of size such as those taught by Applicant.  This would yield the feature of Applicant as disclosed in claim 15.  

In Re Claim 17:
B1 as modified in claim 13 teaches:
	Increasing the radius of the leading edge suction and pressure sides and offsetting the leading edge perpendicularly per the R1 modification. 

B1 as modified is silent as to:
	The percentage of offset of the leading edge perpendicular to the chord.

M1 further teaches:


B1 teaches: 
	The adjusting of the leading edge perpendicular offset can be optimized to improve performance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to optimize the increase perpendicular offset as M1 and R1 in combination disclose an iterative process of applying the adjustment to leading edge geometry to improve blade performance.  As the identification of an optimizable offset is known in the art one by the combination this would yield identifying a range of offset as disclosed in claim 17.


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, M1, R1, and E1 as applied to claims 1 and 13 respectively above, and further in view of US 4,652,213 to Thibert et al. (T1).

In Re Claim 7:
B1 as modified in claim 1 teaches:
	The at least one half airfoil of each airfoil includes an intermediate segment.

B1 is silent as to:


M1 further teaches:
	An airfoil whose intermediate segment has no inflection point.  [See rejection of claim 6 above.]

The instant Application discloses no inventive advantage for the claimed third degree polynomial curvature over the fact that third degree polynomial curvatures avoid inflection points. [Page 15, ¶50 per the original filing.]

T1 teaches:
	One method of reducing/adjusting camber of a propeller, can be forming it in three curved sections(I, II, and III) each being formed as three degree polynomials. [Col. 8, ll. 9-26.]  This is formed by a paring of mean line and thickness law to result in improved mechanical strength of the blade with the desired lift.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 which disclose no inflection point, to utilize third polynomial curvature of the blade portions such as taught by T1, to use the mean and thickness in conjunction to result in an enhanced strength for the desired lift of the profiles.  This would yield the limitation of claim 7.

In Re Claim 9:
B1 as modified in claim 13 teaches:
	The at least one half airfoil of each airfoil includes an intermediate segment.


	The degree of polynomial of curvature of said intermediate segment.

M1 further teaches:
	An airfoil whose intermediate segment has no inflection point.  [See rejection of claim 6 above.]

The instant Application discloses no inventive advantage for the claimed third degree polynomial curvature over the fact that third degree polynomial curvatures avoid inflection points. [Page 15, ¶50 per the original filing.]

T1 teaches:
	One method of reducing/adjusting camber of a propeller, can be forming it in three curved sections(I, II, and III) each being formed as three degree polynomials. [Col. 8, ll. 9-26.]  This is formed by a paring of mean line and thickness law to result in improved mechanical strength of the blade with the desired lift.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 which disclose no inflection point, to utilize third polynomial curvature of the blade portions such as taught by T1, to use the mean and thickness in conjunction to result in an enhanced strength for the desired lift of the profiles.  This would yield the limitation of claim 19.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745